Martin, C. J. :
I concur in the syllabus and in the opinion of Mr. Justice Johnston, and I do not think that either is justly subject to the criticism made by Mr. Justice AlleN. And yet the doctrine stated in the opinion to the effect that ‘ ‘ the engineer had a right to presume until the last moment” that Campbell would heed the warning and leave 'the track in time to avoid the injury, although well supported by the authorities, might easily be misinterpreted in some cases. I do not understand it to mean that the engineer need not check the speed of the train until it has actually come upon the trespasser, but he may presume that such person will get off until the last moment in which it would or ought to seem practicable to stop the train before colliding with such *545trespasser ; and for a slight error of judgment on Ms part he ought not to be held culpable nor the railroad compan}r responsible. In this case, if the engineer erred as to the time when he should have commenced to use the appliances to check the speed of his train, his delay was for a fraction of a second only, and this ■would not indicate wantonness nor recklessness.